         Case: 1:20-cv-00550 Document #: 1 Filed: 01/24/20 Page 1 of 5 PageID #:1




                                  IN THE UNITED STATES DISTRICT COURT
                                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                                            EASTERN DIVISION

CENTRAL STATES, SOUTHEAST AND                              )
SOUTHWEST AREAS PENSION FUND;                              )
and CHARLES A. WHOBREY, as Trustee,                        )
                                                           )     Case No. 20-cv-00550
                                 Plaintiffs,               )
                                                           )     District Judge
                     v.                                    )
                                                           )     Magistrate Judge
DUFFEK SAND & GRAVEL, INC.,                                )
a Wisconsin corporation;                                   )
                                                           )
                                 Defendant.                )

                                                COMPLAINT

          Plaintiffs, Central States, Southeast and Southwest Areas Pension Fund and Charles A.

Whobrey, one of its present trustees, for a cause of action against Defendant allege as follows:

                                           JURISDICTION AND VENUE

          1.         This is an action for collection of withdrawal liability, interest, and penalties

incurred by an employer as a result of a withdrawal from a multiemployer pension plan.

          2.         This action arises under the Employee Retirement Income Security Act of 1974

(“ERISA”), as amended by the Multiemployer Pension Plan Amendments Act of 1980

(“MPPAA”), 29 U.S.C. § 1001 et seq. This Court has jurisdiction over this action under sections

502(e), 502(f), and 4301(c) of ERISA, 29 U.S.C. §§ 1132(e), 1132(f) and 1451(c).

          3.         Venue lies in this Court under sections 502(e)(2) and 4301(d) of ERISA, 29 U.S.C.

§§ 1132(e)(2) and 1451(d), in that the Central States, Southeast and Southwest Areas Pension Fund

(the “Pension Fund”) is administered at its principal place of business in Chicago, Illinois. Venue

is also proper in this Court pursuant to the forum selection clause contained in the Pension Fund’s




TM: 590458 /19410048 / 1/24/20                       -1-
         Case: 1:20-cv-00550 Document #: 1 Filed: 01/24/20 Page 2 of 5 PageID #:1




Trust Agreement which designates this district as the appropriate forum for lawsuits to collect

withdrawal liability.

                                                 PARTIES

          4.         The Pension Fund is a multiemployer pension plan within the meaning of sections

3(37) and 4001(a)(3) of ERISA, 29 U.S.C. §§ 1002(37) and 1301(a)(3).

          5.         Plaintiff Charles A. Whobrey is a present trustee and fiduciary of the Pension Fund

within the meaning of section 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A), and he and his fellow

trustees are the plan sponsors of the Pension Fund within the meaning of section 4001(a)(10) of

ERISA, 29 U.S.C. § 1301(a)(10). The Trustees administer the Pension Fund at 8647 West Higgins

Road, Chicago, Illinois.

          6.         Pursuant to sections 502(a)(3) and 4301(a)(1) of ERISA, 29 U.S.C. §§ 1132(a)(3)

and 1451(a)(1), the Trustees, by and through their designated trustee Charles A. Whobrey, are

authorized to bring this action on behalf of the Pension Fund, its participants, and its beneficiaries

for the purpose of collecting withdrawal liability.

          7.         Defendant Duffek Sand & Gravel, Inc. (“Duffek”) is a corporation organized under

the laws of the State of Wisconsin.

                                          CLAIM FOR RELIEF

          8.         Plaintiffs hereby reallege and incorporate each and every allegation made in

paragraphs 1 through 7 of this Complaint as though fully set forth herein.

          9.         During relevant times, Duffek was bound by various collective bargaining

agreements with a certain local union affiliated with the International Brotherhood of Teamsters,

pursuant to which Duffek was required to make contributions to the Pension Fund on behalf of

certain of its employees.




TM: 590458 /19410048 / 1/24/20                       -2-
         Case: 1:20-cv-00550 Document #: 1 Filed: 01/24/20 Page 3 of 5 PageID #:1




          10.        The Pension Fund determined that on or about December 2, 2018, Duffek

permanently ceased to have an obligation to contribute to the Pension Fund and/or permanently

ceased all covered operations, thereby effecting a “complete withdrawal” from the Pension Fund

within the meaning of section 4203 of ERISA, 29 U.S.C. § 1383.

          11.        As a result of this complete withdrawal, Duffek incurred withdrawal liability to the

Pension Fund in the principal amount of $4,678,623.40, as determined under section 4201(b) of

ERISA, 29 U.S.C. § 1381(b).

          12.        On or about May 20, 2019, Duffek received a notice and demand for payment of

the withdrawal liability issued by the Pension Fund in accordance with sections 4202(2) and

4219(b)(1) of ERISA, 29 U.S.C. §§ 1382(2) and 1399(b)(1).

          13.        In the notice and demand, the Pension Fund demanded full payment of the entire

amount of the withdrawal liability by June 1, 2019, pursuant to section 4219(c)(5)(B) of ERISA,

29 U.S.C. § 1399(c)(5)(B), and Appendix E, § 5(e)(2) of the Pension Fund’s Pension Plan. The

amount demanded was $4,678,623.40, the balance owed at that time on the withdrawal liability.

          14.        By letter dated August 15, 2019, Duffek requested review of its withdrawal liability

assessment pursuant to section 4219(b)(2)(A) of ERISA, 29 U.S.C. §1399(b)(2)(A) (the “Request

for Review”).

          15.        On September 23, 2019, Duffek, through its attorney, received notice that the

Pension Fund’s Board of Trustees had reaffirmed Duffek’s withdrawal liability assessment and

had rejected Duffek’s claims made in the Request for Review.

          16.        To date, Duffek has not made its lump-sum payment of $4,678,623.40 or any

portion thereof.




TM: 590458 /19410048 / 1/24/20                       -3-
         Case: 1:20-cv-00550 Document #: 1 Filed: 01/24/20 Page 4 of 5 PageID #:1




          17.        Duffek did not timely initiate arbitration pursuant to section 4221(a)(1) of ERISA,

29 U.S.C. § 1401(a)(1). Consequently, the amount demanded by the Pension Fund are due and

owing pursuant to section 4221(b)(1) of ERISA, 29 U.S.C. § 1401(b)(1).

          18.        Due to Duffek’s failure to make the required withdrawal liability payment to the

Pension Fund, Duffek fell into default within the meaning of section 4219(c)(5) of ERISA, 29

U.S.C. § 1399(c)(5).

          WHEREFORE, Plaintiffs request the following relief:

          (a)         A judgment against Defendant, and on behalf of Plaintiffs, pursuant to sections

502(g)(2) and 4301(b) of ERISA, 29 U.S.C. §§ 1132(g)(2) and 1451(b), for --

                     (i)         $4,678,623.40 in withdrawal liability;

                     (ii)        interest computed and charged at an annualized interest rate equal to two

                                 percent (2%) plus the prime interest rate established by JPMorgan Chase

                                 Bank, NA for the fifteenth (15th) day of the month for which interest is

                                 charged;

                     (iii)       an amount equal to the greater of interest on the unpaid withdrawal liability

                                 or liquidated damages of 20% of the unpaid withdrawal liability; and

                     (iv)        attorney’s fees and costs.

          (b)        Post-judgment interest computed and charged on the entire judgment at an

annualized interest rate equal to two percent (2%) plus the prime interest rate established by

JPMorgan Chase Bank, NA for the fifteenth (15th) day of the month for which interest is charged,

compounded annually; and




TM: 590458 /19410048 / 1/24/20                            -4-
         Case: 1:20-cv-00550 Document #: 1 Filed: 01/24/20 Page 5 of 5 PageID #:1




          (c)        Such further or different relief as this Court may deem proper and just.


                                                           Respectfully submitted,

January 24, 2020                                            /s/ Matthew B. Wesley
                                                           Matthew B. Wesley (ARDC # 6327766)
                                                           Attorney for Plaintiffs
                                                           CENTRAL STATES FUNDS
                                                           Law Department
                                                           8647 W. Higgins Rd.
                                                           Chicago, IL 60631
                                                           (847) 777-4035
                                                           mwesley@centralstatesfunds.org




TM: 590458 /19410048 / 1/24/20                       -5-
